Permission to prosecute appeal as a poor person granted. Appeal may be perfected upon one typewritten copy of the record and five typewritten copies of the brief. The County Clerk of Schenectady County is hereby ordered to furnish appellant, without charge, a copy of the transcript of testimony taken on the hearing in the above-entitled coram nobis proceeding. (Code Grim. Pro., § 456, as amd. by L. 1962, ch. 889.) Motion in all other respects denied. Present — Coon, J. P., Gibson, Herlihy, Reynolds and Taylor, JJ.